DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/24/2022.
In the instant Amendment, Claims 1, 4, 8, 11, 15 and 18 have been amended. Claims 1, 8 and 15 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made FINAL.

	
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/24/2022 with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
As to dependent claims 3, 10 and 17, Applicants stated in arguments that the combination of Bovalino and Edwards no mention of “receiving the first temporary key based on listening to noise emitted from the user device; “ (Applicant Arguments/Remarks, 01/24/2022, page 12).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Edwards and McCarty do disclose the cited limitations. For example, Edwards discloses receiving the first temporary key based on listening to noise emitted from the user device (Col 8, lines 60-63; fig. 1c; the monitoring device capture the audible response [] the one or more sounds emitted by the user device); McCarty discloses the first temporary key (par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor).
As to dependent claims 5, 12 and 19, Applicants stated in arguments that the combination of Bovalino and Edwards no mention of ultrasound communication (Applicant Arguments/Remarks, 01/24/2022, page 13).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Edwards and McCarty do disclose the cited limitations. For example, Edwards discloses (Col 8, lines 60-63; figs. 1c and 1d; the monitoring device capture the audible response [] the one or more sounds emitted by the user device; Col 9, lines 55-60; the monitoring device receive and process the message, which causes the monitoring device to emit the message [] and/or the like via a speaker of the monitoring device);
As to dependent claims 6, 13 and 20, Applicants stated in arguments that the combination of Bovalino and Edwards no mention of "a verbal request for enterprise content, spoken to the voice-activated device, causes the voice-activated device to listen for the first temporary key (Applicant Arguments/Remarks, 01/24/2022, page 14).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Edwards and McCarty do disclose the cited limitations. For example, Edwards discloses (Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user [] performs an action and/or provides information to a user upon detecting an audible command; Col 8, lines 60-63; the monitoring device capture the audible response [] the one or more sounds emitted by the user device); McCarty discloses the first temporary key (par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor).
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being patentable over Edwards et al. (“Edwards,” US 10412080, published on 09/10/2019) and in view of McCarty et al. (“McCarty,” US 20210111898, filed on 10/11/2019)
Regarding claim 1;
Edwards discloses a method for authenticating a voice-activated device using an application server that supports an application on a user device, comprising (Col 1, lines, 23-26; the one or more processors may process the session initiation request and the authentication request to authenticate the user device, the monitoring device, or a user of the user device; Col 3, lines 23-31; the monitoring device may include a microphone, a camera and/or the like for providing hands-free assistance to a user. For example, the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command): 
receiving, at the application server, a request from the user device to authenticate the voice-activated device (col 4, lines 41-43; fig. 1B; the user device generate and send a session initiation request to the server device; Col 5, lines 51—52; the server device authenticate the user device, the monitoring device); 
providing a first temporary key from the application server to the user device (Col 8, lines 42-58; fig. 1C; the server device generate and send the message to the user device [] the message include media data, such that the user device emits one or more sounds, displays one or more images and/or one or more videos, and/or the like upon receiving and processing the media data);
receiving the first temporary key at the application server from the voice-activated device (Col 8, line 60-col 9, line 4; fig. 1C; the monitoring device send, to the server device, information concerning the audible response [] the one or more videos displayed by the user device; Col 9, lines 12-14; the server device receive and process the message sent by the monitoring device).
providing a second temporary key to the voice-activated device (Col 10, lines 19-21; fig. 1D; the server device generating and sending the message to the monitoring device; Col 8, lines 55-58; the message include media data, such that the user device emits one or more sounds, displays one or more images and/or one or more videos, and/or the like upon receiving and processing the media data);
receiving the second temporary key at the application server from the user device (Col 10, lines 5-7; fig. 1D; the server device may receive and process the message sent by the user device);
determining that the first and second temporary keys are each valid (Col 9, lines 21-26; the server device determine that the information concerning the one or more sounds emitted by the user device (that was captured by the monitoring device) matches and/or is consistent with the media data the server device sent to the user device; Col 10, lines 11-14; the server device determine that the input response matches and/or is consistent with the instruction the server device sent to the monitoring device); and
authenticating the voice-activated device (Col 10, lines 33-40; the server device create a session token [] based on authenticating the user device, the monitoring device, and/or the user of the user device).  
Edwards disclose providing and receiving the first message, providing  and receiving the second message as recited above, but do not explicitly disclose the first temporary key; the second temporary key. 
However, in an analogous art, McCarty discloses authenticating using key distribution system/method that includes:
the first temporary key; the second temporary key (McCarty: par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McCarty with the method/system of Edwards to include the first temporary key; the second temporary key. One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 3;
Edwards in combination with McCarty disclose the method of claim 1, 
Edwards discloses wherein the voice-activated device receives the first temporary key based on listening to noise emitted from the user device (Edwards: (Col 8, lines 60-63; fig. 1c; the monitoring device capture the audible response [] the one or more sounds emitted by the user device). 
McCarty further discloses first temporary key (McCarty: par 0068; fig. 1; generated first authentication key to the first party accessor).
One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 5;
Edwards in combination with McCarty disclose the method of claim 1, 
Edwards discloses wherein the voice-activated device and the user device communicate the first and second temporary keys between one another using ultrasound communication (Edwards: Col 8, lines 60-63; figs. 1c and 1d; the monitoring device capture the audible response [] the one or more sounds emitted by the user device; Col 9, lines 55-60; the monitoring device receive and process the message, which causes the monitoring device to emit the message [] and/or the like via a speaker of the monitoring device).
McCarty further discloses first  and second temporary key (McCarty: par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor).
One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 6;
Edwards in combination with McCarty disclose the method of claim 1, 
Edwards discloses wherein a verbal request for enterprise content, spoken to the voice-activated device, causes the voice-activated device to listen for the first temporary key (Edwards: Col 3, lines 23-31; the monitoring device include a microphone, a camera and/or the like for providing hands-free assistance to a user [] performs an action and/or provides information to a user upon detecting an audible command; Col 8, lines 60-63; the monitoring device capture the audible response [] the one or more sounds emitted by the user device).
McCarty further discloses first temporary key (McCarty: par 0068; fig. 1; generated first authentication key to the first party accessor).
One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 7;
Edwards in combination with McCarty disclose the method of claim 1, 
McCarty further discloses wherein at least one of the first and second temporary keys is communicated between the voice-activated device and the user device in an encrypted form using a wireless communication protocol (par 0069; fig. 1; he first party accessor transmits the first authentication key received from the third party quantum computing system during stage (J) to the second party access target. The second party access target uses the first authentication key to decrypt the authorization token received from the third party quantum computing system during stage (I). If the authorization key successfully decrypts the authorization token, the second party access target grants the first party accessor access to a second party access target resource).
One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 8;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

	
Regarding Claim 10;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 12;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 14; 
Edwards in combination with McCarty disclose the non-transitory, computer-readable medium of claim 8, 
Edwards discloses wherein the voice- activated device displays second temporary key on a display and the user device receives the second temporary key by using a camera functionality (Edwards: Col 8, lines 60-65; fig. 1C; the monitoring device capture the audible response, the facial gesture response, the hand gesture response [] the one or more images and/or the one or more videos displayed by the user device). 
McCarty further discloses second temporary key (McCarty: par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor).
One would have been motivated to generating a first and second encryption key using the first and second sequence of measurement results, respectively, and an encrypted authorization token using the second encryption key; and sending the first encryption key to the first party, and the encrypted authorization token to the second party (McCarty: abstract).

Regarding Claim 15;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  
Regarding Claim 17;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 19;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 20;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being patentable over Edwards et al. (US 10412080) and in view of McCarty et al. (US 20210111898) and further in view of Lee et al. (“Lee,” US 20100183150, published on 07/22/2010)
Regarding Claim 2;
Edwards in combination with McCarty disclose the method of claim 1, 
McCarty disclose wherein providing the first temporary key to the user device comprises providing a pre-shared key to the user device (McCarty: par 0068; fig. 1; the third party quantum computing system transmits the generated authentication token to the second party access target and the generated first authentication key to the first party accessor); the user device generating the first temporary key (McCarty: par 0068; the generated first authentication key to the first party).
Edwards and McCarty disclose all the limitations as recited above, but do not explicitly disclose the first temporary key by hashing the pre-shared key with a hash function based on a timestamp.  
However, in an analogous art, Lee discloses message communication system/method that includes: 
the first temporary key by hashing the pre-shared key with a hash function based on a timestamp (Lee: par 0027; the session key generated by hashing the group key and a value in which a timestamp and a sequence number are combined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the method/system of and McCarty to the first temporary key by hashing the pre-shared key with a hash function based on a timestamp. One would have been motivated to  shared key management method in which when an RTU or a SUB-MTU is added or deleted, a tree structure of a corresponding group key is changed, and a shared key of the changed tree structure is updated (Lee: par 0005).

Regarding Claim 9;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 16;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being patentable over Edwards et al. (US 10412080) and in view of McCarty et al. (US 20210111898) and further in view of LEE et al. (“LEE,” US 20190334955, filed on 07/05/2019)
Regarding Claim 4; 
Edwards in combination with McCarty disclose the method of claim 1, 
Edwards and McCarty disclose all the limitations as recited above, but do not explicitly disclose associating the first temporary key with a session ID and a device ID of the voice- activated device; and associating the second temporary key with the device ID, wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID. 
However, in an analogous art, LEE discloses transmitting content system/method that includes:
associating the first temporary key with a session ID and a device ID of the voice- activated device (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information; par 0012; the session information contain at least one of a port number, IP address information); and associating the second temporary key with the device ID (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session); wherein receiving the second temporary key further includes receiving the session ID from the user device (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session), and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information. Then, if two session keys are identical with each other, the content providing device may register the second session information necessary for data transmission with the terminal device in the second communication scheme). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LEE with the method/system of Edwards and McCarty to include associating the first temporary key with a session ID and a device ID of the voice- activated device; and associating the second temporary key with the device ID, wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID. One would have been motivated to transmit and receiving a session key and UDP port information for transmitting the content using a UDP method through a TCP session, generating a UDP session between a terminal device and a content providing device, and providing the streaming content requested from the terminal device through the generated UDP session (LEE: abstract).

Regarding Claim 11;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 18;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439      


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439